Citation Nr: 1451431	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-01 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for a right eye disorder.

2. Entitlement to service connection for a right eye disorder, to include claimed as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from April 1957 to October 1957, March 1958 to March 1960 and November 1961 to November 1979.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the RO.

The RO previously denied the claim of service connection for a right eye disorder on the merits in May and July 2006 rating decisions. 

In his December 2009 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing at the RO. In July 2011, the Veteran withdrew his request for a hearing. 

In a February 2010 rating decision, the RO assigned an increased rating for the service-connected left eye disability. Thereafter, in April 2010, the Veteran specifically indicated that he was satisfied with the decision on his appeal relative to his left eye disability and wished to withdraw that matter from his appeal. 

Accordingly, the issue of an increased rating for the service-connected left eye disability is not currently on appeal before the Board at this time.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The reopened  claim of service connection for a right eye disorder is being remanded to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In the July 2006 rating decision, the RO denied the Veteran's claim of service connection for a right eye disorder; he did not perfect a timely appeal or received submit additional evidence within one year thereof.  

2. The evidence added to the file subsequent to the July 2006 rating decision relates to a previously unestablished fact and presents a reasonable possibility of substantiating the claim of service connection. 



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim of service connection for a right eye disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  

The VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

To the extent that action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.



Laws and Regulations

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  

The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  



Analysis

In this case, the RO denied the Veteran's claim of service connection for a right eye disorder in a July 2006 rating decision. In essence, the RO found that there was no evidence of a right eye disorder in service to support a nexus linking the current condition to that period of active duty. 

The Veteran was informed of the decision and his appellate rights, but did not perfect an appeal regarding this issue.  There was also no evidence received that pertained to the claim within one year of the issuance of the decision.  38 C.F.R. §§ 3.156, 20.302.  

In June 2009, the Veteran requested that his claim be reopened.  The evidence received since the July 2006 rating decision includes various lay statements submitted by and on behalf of the Veteran regarding his claimed right eye disorder, VA treatment records documenting his current right eye disability, and the report referable to February 2010 VA examination that included an opinion as to etiology of the claimed right eye disorder based on a review of the claims file. 

This evidence includes lay statements supporting the Veteran's claim that are not cumulative or redundant of the previously considered evidence. The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes. See Justus v. Principi, 3 Vet. App. 510, 513  (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

Therefore, the Board finds that this new evidence relates to a previously unestablished fact that tends to establish a reasonable possibility of substantiate the Veteran's claim.  

Accordingly, new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a right eye disorder.  


ORDER

As new and material evidence has been presented to reopen the claim of service connection for a right eye disorder, the appeal to this extent is allowed subject to further action as discussed hereinbelow. 


REMAND

Having reopened this claim, the Board finds that additional development is warranted. 

The Veteran here asserts that his current right eye disability either had its clinical onset during his extensive period of service or otherwise was caused or aggravated by a service-connected disability.   

The service treatment records show that the Veteran voiced complaints of right eye pain when exposed to light, ongoing for the past 4 weeks. On examination, the impression was that of rule out iritis and rule out glaucoma. An April 1969 annual examination report noted an abnormal eye evaluation. Bilateral arcus senilis was documented. An October 1976 service treatment record documents report of onset of cloudiness of both corneas that morning with complaints of photophobia.  

Subsequent to service, an August 2005 VA ophthalmology note reflects, in pertinent part, a diagnosis of primary open-angle glaucoma of the right eye. 

This diagnosis was confirmed by VA examinations in February 2006 and January 2009. The January 2009 VA examination report also noted a diagnosis of nuclear sclerotic cataract of the right eye.

A February 2010 VA examination noted the following right eye diagnoses: glaucoma, myopia, presbyopia and dry eye syndrome. The examiner opined that the claimed right eye disorder was less likely than not related to his service-connected left eye disability, hypertension, coronary artery disease and diabetes disabilities. 

The examiner explained that the right eye glaucoma was unrelated to injury sustained to the left eye as well as unrelated to his central and right artery occlusion and retinal detachment that occurred in the left eye. 

To the extent that the examiner found that the Veteran's right eye disorder was less likely than not related to his service-connected left eye, hypertension, coronary artery disease or diabetes disabilities, the examiner failed to expressly state whether the right eye disorder was aggravated by the service-connected left eye, hypertension, coronary artery disease or diabetes disabilities.  

Where an examiner finds that a service-connected disability did not cause a claimed disorder and that the claimed disorder was more likely related to other factors, it isn't clear that aggravation has been addressed.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  

Additionally, the examiner failed to offer an opinion as to whether the Veteran's right eye disorder was directly related to service (i.e., whether it onset due to event or incident of the Veteran's period of service). Given the limited scope of the opinion, another examination is needed in this case. See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

In addition, any outstanding treatment records referable to the claim right eye disorder should be obtained for review.

 Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should take appropriate steps to contact the Veteran in order to have him identify all treatment for rendered for the claimed right eye disorder since service.  Based on his response, the AOJ should obtain copies of any outstanding treatment records and associate them with the record.  

The Veteran also should be notified that he may submit medical evidence or treatment records in support of his claim.

2. The AOJ also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed right eye disorder. 

The claims file should be made available to the examiner for review prior to examination. 

All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. All current right eye disorders should be diagnosed and documented.

After reviewing the entire record, to include the February 2010 VA examination report, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that any current right eye disability had its clinical onset during service or was due to event or incident of the Veteran's period of active service, or otherwise was caused or aggravated by a service-connected disability, to include the service-connected left eye, hypertension, coronary artery disease or diabetes disability.  

If aggravation of the right eye disorder by a service-connected disability is shown, the examiner should objectively quantify the degree of aggravation beyond the level of impairment had no aggravation occurred.  

The examination report must include complete rationale for all opinions and conclusions reached.

3. After completing all indicated development, the AOJ should readjudicate the claim on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


